 
Exhibit 10.14

FIFTH AMENDMENT TO LEASE AGREEMENT
 
     THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”), made and
entered into as of the 23 day of June, 2005, by and between CRESCENT BROOKDALE
ASSOCIATES, LLC, a Georgia limited liability company (“Landlord”), and OUTBACK
STEAKHOUSE, INC., a Delaware corporation (“Tenant”);
 
W I T N E S S E T H  T H A T:


WHEREAS, Crescent Resources, Inc. (“Original Landlord”) and Tenant entered into
that certain Lease Agreement dated September 10, 1998, as amended by that
certain First Amendment to Lease Agreement dated June 14, 1999, as further
amended by that certain Second Amendment to Lease dated October 19, 2001, as
further amended by that certain Addendum to Second Amendment to Lease dated
October 31, 2001, as further amended by that certain Third Amendment to Lease
Agreement dated December 31, 2003, as further amended by that certain Addendum
to the Third Amendment to Lease Agreement dated March 24, 2004, and as further
amended by that certain Fourth Amendment to Lease Agreement dated March 21, 2005
(the “Fourth Amendment”) (collectively, the “Lease”), for certain premises in
the building known as Corporate Center One at International Plaza and located at
2202 North Westshore Boulevard, Tampa, Florida (the “Building”), consisting of
16,498 square feet of Premises Net Rentable Area located on the third (3rd)
floor known as Suite 380 (the “3rd Floor Space”) of the Building, 24,856 square
feet of Premises Net Rentable Area located on the fourth (4th) floor known as
Suite 470 (the “4th Floor Space”) of the Building, 68,342 square feet of
Premises Net Rentable Area located on the fifth (5th) floor known as Suite 500
(the “5th Floor Space”) of the Building, 31,601 square feet of Premises Net
Rentable Area located on the sixth (6th) floor known as Suite 600 (the “6th
Floor Space”) of the Building, and pursuant to the provisions of the Fourth
Amendment, a commitment for 37,139 square feet of Premises Net Rentable Area
located on the sixth (6th) floor known as Suite 600 (collectively, the
“Premises”);


WHEREAS, Landlord is the successor-in-interest to Original Landlord;


WHEREAS, Landlord and Tenant have agreed to an expansion of the Premises to
include 11,163 square feet of Net Rentable Area on the fourth (4th) floor as
more particularly described on Exhibit A attached hereto (the “44h Floor
Expansion Space”); and


WHEREAS, Landlord and Tenant desire to evidence such expansion of the Premises
and to amend certain other terms and conditions of the Lease and evidence their
agreements and other matters by means of this Amendment;


NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereto do hereby agree as follows:



1.  
Grant of 4th Floor Expansion Space. As of the 4th Floor Expansion Space
Effective Date (as defined below), Landlord agrees to lease to Tenant and Tenant
agrees to lease from Landlord the 4th Floor Expansion Space. As of the 4th Floor

 

--------------------------------------------------------------------------------


 

  
Expansion Space Effective Date, the 4th Floor Expansion Space shall be subject
to all the terms and conditions of the Lease, as amended hereby, and all
references in the Lease to the “Premises” shall be deemed to include the 4th
Floor Expansion Space.

 

2.  
Terms of 4th Floor Expansion. The Lease is hereby amended by adding the 4th
Floor Expansion Space as part of the Premises, subject to the following terms
and conditions:

 

 
a.
4th Floor Expansion Space Term. The 4th Floor Expansion Space shall be added as
part of the Premises for all purposes, except as set forth herein, effective as
of the earliest to occur of: (i) January 1, 2007, so long as the 4th Floor
Expansion Space Tender Date (as defined below) has occurred on or before
November 1, 2006, (ii) the date Tenant commences beneficial occupancy of the 4th
Floor Expansion Space, or (iii) sixty (60) days after the 4th Floor Expansion
Space Tender Date (the “4th Floor Expansion Space Effective Date”) provided that
Tenant has notified Landlord pursuant to the terms below. The Lease Term with
respect to the 4th Floor Expansion Space shall be coterminous with that of the
Lease Term for the 4th Floor Space, the 5th Floor Space and the 6th Floor Space
and shall therefore expire on March 31, 2014.

 
At Tenant’s election, Tenant shall have the right to lease the 4th Floor
Expansion Space early, at any time from and after August 1, 2006 until October
31, 2006 (the “Early Turnover Period”), by notifying Landlord of the date (the
“Early Turnover Date”) during the Early Turnover Period that Tenant desires for
Landlord to turnover the 4th Floor Expansion Space during the Early Turnover
Period by providing Landlord with one hundred ninety-five (195) days’ prior
written notice prior to the Early Turnover Date. Notwithstanding the foregoing,
Tenant acknowledges that the 4th Floor Expansion Space is currently leased by
Somerset Pharmaceuticals, Inc. (“Somerset”), until no later than October 31,
2006. If Tenant timely elects to lease the 4th Floor Expansion Space during the
Early Turnover Period, Landlord agrees to recapture the 4th Floor Expansion
Space from Somerset in accordance with the terms of the lease agreement by and
between Landlord and Somerset.
 

 
b.
4th Floor Expansion Space Rent. From and after the 4th Floor Expansion Space
Effective Date, Base Rental with respect to the 4th Floor Expansion Space only
shall be as follows, which amounts shall be paid simultaneously with Tenant’s
payment of Base Rental for the remaining Premises and which payments shall also
be accompanied by the applicable sales tax:

 
2

--------------------------------------------------------------------------------


 
 
Month of
Lease Term
Base Rental Per
Rentable Square
Foot
 
Annual
Base Rental
 
Monthly
Base Rental
Early Turnover Period
$25.50*
$284,656.50*
$23,721.38*
01/01/07 - 12/31/07
$26.14
$291,800.82
$24,316.74
01/01/08 - 12/31/08
$26.79
$299,056.77
$24,921.40
01/01/09 - 12/31/09
$27.46
$306,535.98
$25,544.67
01/01/10 - 12/31/10
$28.15
$314,238.45
$26,186.54
01/01/11 - 12/31/11
$28.85
$322,052.55
$26,837.71
01/01/12 - 12/31/12
$29.57
$330,089.91
$27,507.49
01/01/13 - 12/31/13
$30.31
$338,350.53
$28,195.88
01/01/14 - 03/31/14
$31.07
$86,708.61 (3 months)
$28,902.87



* if applicable pursuant to the terms of Paragraph 2a. hereof



c.  
4th Floor Expansion Space Basic Costs. As of the 4th Floor Expansion Space
Effective Date and continuing thereafter through March 31, 2014, Tenant shall
pay all Additional Rent and any other sums due and payable under the Lease for
the 4th Floor Expansion Space, including, without limitation, Tenant’s
Proportionate Share of Basic Costs in accordance with Paragraph 7 of the Lease,
except that as of the 4th Floor Expansion Space Effective Date, the Basic Costs
Expense Stop and the Real Estate Tax Expense Stop for the 4th Floor Expansion
Space only shall be the actual Basic Costs and Real Estate Taxes incurred during
calendar year 2005. Tenant’s payment of Excess Basic Costs for the 4th Floor
Expansion Space as provided in Paragraph 7 of the Lease shall commence in
calendar year 2006 and shall be prorated for the calendar year commencing on the
4th Floor Expansion Space Effective Date. Tenant acknowledges that the Premises
Electrical Expense Stop is seventy cents ($0.70) per square foot of Net Rentable
Area is a component of the Basic Costs Expense Stop and that Tenant is obligated
to pay electrical expenses exceeding the Premises Electrical Expense Stop
pursuant to Paragraph 14 of the Lease. The Basic Costs Expense Stop, including
the Real Estate Tax Expense Stop, for the Premises, excluding the 4th Floor
Expansion Space, shall remain as set forth in the Lease.

 

 
d.
4th Floor Expansion Space Improvements. As of the 4th Floor Expansion Space
Tender Date, Tenant hereby accepts the 4th Floor Expansion Space “AS IS” and
acknowledges and agrees Landlord shall have no obligation to construct any
tenant improvements to the 4th Floor Expansion Space or make any alterations or
additions thereto. Notwithstanding the foregoing, Landlord agrees to provide
Tenant with a tenant improvement allowance of Eight and 00/100 Dollars ($8.00)
per square foot of Net Rentable Area of the 4th Floor Expansion Space (i.e.,
$8.00 x 11,163 rsf = $89,304.00) (the “4th Floor Space Allowance”) to use
towards the costs of Tenant’s improvements (the “4th Floor Costs”) hereunder,
which 4th Floor Space

 
3

--------------------------------------------------------------------------------


 

 
 
Allowance shall be paid within thirty (30) days of the 4th Floor Expansion Space
Effective Date. Any construction performed by Tenant under this Amendment shall
be performed in accordance with Exhibit B attached hereto and incorporated
herein by this reference. Any Excess Costs (as defined in Paragraph 9 of the
Lease) with respect to construction of the tenant improvements to the 4th Floor
Expansion Space shall be the sole responsibility of Tenant.

 

 
e.
Early Access to 4th Floor Expansion Space. Landlord shall deliver possession of
the 4th Floor Expansion Space to Tenant on or about November 1, 2006, to allow
Tenant to construct its improvements to the 4th Floor Expansion Space so long as
Tenant’s early occupancy does not interfere with Landlord, the Building or other
tenants in the Building. The date that Landlord actually tenders such space to
the Tenant is referred to herein as the “4th Floor Expansion Space Tender Date”.
Tenant’s early possession of the 4th Floor Expansion Space shall be upon all of
the terms and conditions of the Lease, except Tenant shall pay no rent with
respect to such early possession period until the 4th Floor Expansion Space
Effective Date.

 

3.  
Contingency. The parties’ rights and obligations hereunder as they pertain to
the Early Turnover Period with respect to the 4th Floor Expansion Space are
contingent upon Landlord entering into an amendment with Somerset (the “Somerset
Amendment”). If the Somerset Amendment is not executed simultaneously with the
execution of this Amendment or fails to be effective for any reason, then the
parties’ rights and obligations hereunder with respect to the Early Turnover
Period only with respect to the 4th Floor Expansion Space shall be null and void
and of no further force or effect.

 

4.  
Reserved Parking. Notwithstanding the provisions of Paragraph 15 of the Lease or
PAragraph 6 of the third Amendment with respect to the reserved parking spaces
provided to Tenant as part of the five (5) parking spaces per 1,000 square feet
of Net Rentable Area leased by Tenant, upon full execution of this Amendment,
Landlord shall provide Tenant with a total of forty (40) covered, reserved
parking spaces at no additional cost to tenant in a location determined by
Landlord in its sole discretion.  The foregoing allocation to Tenant of reserved
parking spaces shall be in lieu of, and not in addition to, all present
allocations of reserved parking spaces to Tenant pursuant to the Lease.  Upon
the effective date of the second expansion of the 6th Floor Space and any
subsequent expansion of the Premises, in lieu of all other allocations of
reserved parking spaces to tenant pursuant to the Lease, Tenant shall have the
right to use one (1) covered, reserved parking space for each 2,250 square feet
of Net Rentable Area leased by Tenant at no additional cost, in accordance with
the terms and provisions of Paragraph 15 of the Lease.

 

5.  
Brokers. Tenant represents and warrants to Landlord that neither it nor its
officers or agents nor anyone acting on its behalf has dealt with any real
estate broker other than Crescent Resources, LLC who represented Landlord and
CLW Real

 
4

--------------------------------------------------------------------------------


 

 
Estate Services Group, Inc. who represented Tenant in the negotiating or making
of this Amendment, and Tenant agrees to indemnify and hold Landlord, its agents,
employees, partners, directors, sharehold-ers and independent contractors
harmless from all liabilities, costs, demands, judgments, settlements, claims,
and losses, including reasonable attorneys' fees and costs, incurred by Landlord
in conjunction with any such claim or claims of any other broker or brokers
claiming to have interested Tenant in the Building, the Premises or the 4th
Floor Expansion Space or claiming to have caused Tenant to enter into this
Amendment.

 

6.  
Ratification of Lease. Tenant hereby affirms that as of the date hereof the
Lease is in full force and effect, that the Lease has not been modified or
amended (except as provided in this Amendment) and that all of Landlord’s
obligations accrued to date have been performed. Tenant hereby ratifies the
provisions of the Lease on behalf of itself and its successors and assigns and
agrees to attorn and be bound to Landlord and its successors and assigns as to
all of the terms, covenants and conditions of the Lease as amended hereby.
Tenant further agrees to fulfill all of its obligations under the Lease as
amended hereby to Landlord throughout the remainder of the Lease Term.

 

7.  
No Defaults. Tenant hereby agrees that there are, as of the date hereof,
regardless of the giving of notice or the passage of time, or both, no defaults
or breaches on the part of Landlord or Tenant under the Lease.

 

8.  
Capitalized Terms. All capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Lease.

 

9.  
Headings. The headings used herein are provided for convenience only and are not
to be considered in construing this Amendment.

 

10.  
Binding Effect. This Amendment shall not be valid and binding on Landlord and
Tenant unless and until it has been completely executed by and delivered to both
parties.

 
EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same. To the extent of any inconsistency between the Lease and
this Amendment, the terms of this Amendment shall control.
 


 
 
[Remainder of Page Intentionally Left Blank]
 
 
5

--------------------------------------------------------------------------------


 
 
    IN WITNESS WHEREOF, the undersigned parties have duly executed this
Amendment as of the day and year first above written.
 
 

    LANDLORD:           Signed, sealed and delivered   CRESCENT BROOKDALE in the
presence of:   ASSOCIATES, LLC,a Georgia     limited liability company  /s/ Mary
Ganz                 Print Name: Mary Ganz   By: /s/ Fred H. Henritze          
/s/ Debbie Noble   Name: Fred H. Henritze           Print Name: Debbie Noble  
Title: Executive Vice President                               TENANT:          
Signed, sealed and delivered   OUTBACK STEAKHOUSE, INC.,  in the presence of:  
a Delaware corporation            /s/ James P. Garvey                  Print
Name:  James P. Garvey    By: 
/s/ A. William Allen, III 
          /s/ Tracy Delatore    Name: A. William Allen, III           Print
Name:  Tracy Delatore    Title: Chief Executive Officer           

 
 
 
6

--------------------------------------------------------------------------------


 